Citation Nr: 1144865	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  10-30 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a prostate disability.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from January 1963 to January 1967 and service in the Army National Guard from October 1987 to November 2003.

These matters come before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the benefits sought.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2010.  A transcript of the proceedings is in the file.

The issues of entitlement to service connection for bilateral hearing loss and a prostate disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has had tinnitus at any time during the period on appeal.  

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has been diagnosed with heart disease or any chronic heart disability at any time during the period on appeal.   

3.  Hypertension was initially demonstrated years after active duty, and not during a period of active duty for training, and has not been shown by competent clinical, or competent and credible lay, evidence of record to be etiologically related to, or aggravated by, any period of military service.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  A chronic heart disability, to include chronic heart disease or a myocardial infarction, was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Hypertension was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In an April 2009 letter, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, National Guard records, the Veteran's statements and personal hearing testimony.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  

The Board observes that the Veteran was not afforded a VA examination in conjunction with the claims addressed in this decision, and opinions have not been obtained.  However, the Veteran has not presented competent medical, nor competent and credible lay, evidence showing that he has tinnitus and/or a chronic heart disability at any time during the period on appeal; or competent medical, nor competent and credible lay, evidence showing that his currently diagnosed hypertension was manifest during his period of active duty or within one year of his discharge from active duty, or during a period of active duty for training, or is etiologically related to any period of military service.  Hence, the Board finds under such circumstances, VA is not obligated to provide an examination for these claims.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim).  Here, the Board finds that there is sufficient evidence to make a decision.  Consequently, the Board finds that VA's duty to assist has also been met in this case.  


Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as tinnitus, heart disease and hypertension, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  ACDUTRA includes full- time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  INACDUTRA is defined as duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011).  Therefore, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  The definition of active duty also includes any periods of INACDUTRA during which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 C.F.R. § 3.6 (2010).  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (if claim relates to period of ACDUTRA, a disease or injury resulting in disability must have manifested itself during that period); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  The presumption provision above applies only to periods of active duty, not INACDUTRA.  See Biggins, supra; 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Tinnitus and a Heart Disability

The Veteran's service treatment records from his period of active duty with the Air Force do not show any complaints related to, or diagnoses of, tinnitus and/or a chronic heart disability.  In his December 1966 Report of Medical History, the Veteran denied ear or heart problems.  Upon separation examination in December 1966, the Veteran's hearing and cardiovascular systems were found to be normal.  Similar findings were made at a subsequent flight evaluation in March 1967.  Presently, the Veteran has testified that he no longer experienced ringing in his ears.  (see December 2010 Hearing Transcript p. 9 (". . . the ringing has gone away." . . . "I don't have any ringing.")).  In fact, there is no medical evidence in the file that the Veteran has currently been diagnosed with tinnitus.  Hence, in the absence of any currently diagnosed disability, there is no disability for which service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  

Additionally, there is also no medical evidence that the Veteran has been diagnosed with chronic heart disease or a chronic heart disability.  His treatment reports from his National Guard service reflect that the Veteran had an abnormal stress test during a physical examination for his military service in April 1999.  The initial impression was possible occult and underlying coronary artery disease.  However, subsequent cardiac evaluation found no evidence of exercise induced myocardial ischemia or myocardial scarring, and an excellent work product.  The Veteran has not submitted any medical evidence that he has been diagnosed with a coronary artery disease or any chronic heart disability.  Moreover, there is simply no evidence that the Veteran experienced a myocardial infarction during a period of ACDUTRA or INACDUTRA.  Again, in the absence of any currently diagnosed disability, there is no disability for which service connection may be granted.  See Brammer, Rabideau, supra.  

With respect to the Veteran's own assertions, the Board observes that laypersons, such as the Veteran are generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran has denied the current presence of tinnitus (and he is competent to do so since ringing in the ears is a purely subjective phenomenon that is not capable of verification through scientific measures).  To the extent that he asserts that he had ringing in his ears in service and subsequent thereto, to include at some time during the period on appeal, the Board finds that his current assertions are not credible.  In this regard, the Board notes that his current assertions as to continuity of symptomatology of tinnitus are directly contradicted by his specific denial of ear trouble made more contemporaneous to service, in a report of medical history completed in December 1966 in conjunction with examination for separation from service.  

The medical evidence showed that despite an initial abnormal stress test, the Veteran did not have any underlying chronic heart pathology.  Heart disease in its various forms is a complex medical issue for which lay testimony alone would be inadequate to support the claim.  Hence, the Board finds that the lay statements offered in support of the claim do not constitute competent medical evidence and are of limited probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the claims for service connection for tinnitus and a chronic heart disability must be denied.  

Hypertension

The Veteran service treatment reports from his period of active duty with the Air Force do not show that he was seen for complaints of, or diagnosed with, hypertension.  In his December 1966 Report of Medical History, the Veteran specifically denied high or low blood pressure.  Upon separation examination in December 1966, the Veteran's cardiovascular system was found to be normal; his blood pressure was reported to be 114/78.  Similar findings were made at a subsequent flight evaluation in March 1967; his blood pressure was reported to be 120/76.  In a January 1992 Report of Medical History, the Veteran denied having high blood pressure.  A clinical record dated in April 1999 showed that the Veteran had been diagnosed with newly onset hypertension.  The disease was not initially noted during a period of ACDUTRA, and has not been shown to have chronically 

increased during any period of service.  Moreover, there is no medical opinion positing a causal relationship between the Veteran's currently diagnosed hypertension and his active military service.  Consequently, the Board concludes that service connection for hypertension is not warranted.  

Again, with respect to the Veteran's own assertions, the Board observes that there has been no demonstration that he has had any medical training.  Hypertension is a complex medical issue for which lay testimony alone would be inadequate to support the claim.  Hence, the Board finds that the lay statements offered in support of the claim do not constitute competent medical evidence and are of limited probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  The Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert, supra.  Hence, the claim for service connection for hypertension must also be denied.  


ORDER

Service connection for tinnitus is denied.

Service connection for a heart disability is denied.

Service connection for hypertension is denied.  


REMAND

At his videoconference hearing before the undersigned Veterans Law Judge in December 2010, the Veteran testified that there were outstanding private treatment reports related to his claim for service connection for a prostate disability.  Consequently, an attempt to obtain these records must be made.  He also testified that he experienced urinary difficulties since his discharge from service, and in fact, his service treatment records do confirm that he complained of frequent or painful urination.  Consequently, the Board finds that an examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  

The Veteran also testified that he experienced acoustic trauma during his period of active duty, including from consistent exposure to jet engines and various kinds of artillery, and that he has experienced difficulty with his hearing since then.  His statements related to noise exposure during his period of active duty are credible.  Additionally, the record indicates that he has been diagnosed with bilateral hearing loss.  Hence, an examination is warranted for this claim as well.  See McLendon, supra.

Ongoing VA medical records and any additional evidence to support the claims should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Veteran is advised that failure to report for a VA examination, if one is scheduled for him, without good cause, may have adverse consequences on his claims.  See 38 C.F.R. § 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for bilateral hearing loss disability and a prostate disability since service.  After securing the necessary release(s), the RO should obtain any outstanding records.  

2.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA audiological examination to determine the nature and etiology of the Veteran's bilateral hearing loss.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The reviewer/examiner is advised that military noise exposure has been conceded.  The examiner should examine the Veteran, review the Veteran's claims folder and render an opinion as to whether it is at least as likely as not (50 percent or greater) that any currently manifested bilateral hearing loss is etiologically related to the Veteran's period of active duty (i.e., January 1963 through January 1967) or within one year of his discharge from this period of service, or is due to some incident during the Veteran's ACDUTRA or INACDUTRA military service, including noise exposure.  A clear rationale for all opinions should be provided.  A copy of the examination report should be associated with the Veteran's VA claims folder. 

3.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA urological examination to determine the nature and etiology of the Veteran's prostate disability.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should examine the Veteran, review the Veteran's claims folder - including the service treatment reports - and render an opinion as to whether it is at least as likely as not (50 percent or greater) that any currently manifested prostate disability is etiologically related to the Veteran's period of active duty (i.e., January 1963 through January 1967) or any period of ACDUTRA service.  A clear rationale for all opinions should be provided.  A copy of the examination report should be associated with the Veteran's VA claims folder.

4.  After undertaking any additional development deemed to be appropriate, readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and a prostate disability.  If either benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


